Exhibit 10.42

Form of HCA Holdings, Inc.

Stock Appreciation Rights Agreement

This STOCK APPRECIATION RIGHTS AGREEMENT (the “Agreement”), dated as of
                     (the “Grant Date”) is made by and between HCA Holdings,
Inc., a Delaware corporation (together with its Subsidiaries and other Service
Recipients, hereinafter referred to as the “Company”), and the individual whose
name is set forth below, who is an employee of the Company and hereinafter
referred to as the “Grantee”. Any capitalized terms herein not otherwise defined
in Article I shall have the meaning set forth in the 2006 Stock Incentive Plan
for Key Employees of HCA Holdings, Inc. and its Affiliates, as amended and
restated (the “Plan”).

WHEREAS, the Company wishes to carry out the Plan, the terms of which are hereby
incorporated by reference and made a part of this Agreement; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company,
including any subcommittee formed pursuant to Section 3(a) of the Plan, (or, if
no such committee is appointed, the Board of Directors of the Company) (the
“Committee”) has determined that it would be to the advantage and best interest
of the Company and its shareholders to grant an award of Stock Appreciation
Rights (“SARs”) as provided for herein to the Grantee as an incentive for
increased efforts during his or her term of office, employment or service with
the Company, and has advised the Company thereof and instructed the undersigned
officers to issue said SARs;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

STOCK APPRECIATION RIGHTS GRANT

 

Grantee:

   [Participant Name]    [ParticipantAddress]

Aggregate number of SARs granted hereunder:

   [SAR Award]

Base Price of all SARs granted hereunder:

  

[Base Price]

Grant Date of Award (“Grant Date”):

  

[Grant Date]



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the contrary.

Section 1.1.    Cause

“Cause” shall mean “Cause” as such term may be defined in any employment
agreement or change-in-control agreement in effect at the time of termination of
employment between the Grantee and the Company or, if there is no such
employment or change-in-control agreement, “Cause” shall mean (i) willful and
continued failure by Grantee (other than by reason of a Permanent Disability) to
perform his or her material duties with respect to the Company which continues
beyond ten (10) business days after a written demand for substantial performance
is delivered to Grantee by the Company (the “Cure Period”); (ii) willful or
intentional engaging by Grantee in material misconduct that causes material and
demonstrable injury, monetarily or otherwise, to the Company or its Affiliates;
(iii) conviction of, or a plea of nolo contendere to, a crime constituting (x) a
felony under the laws of the United States or any state thereof or (y) a
misdemeanor for which a sentence of more than six months’ imprisonment is
imposed; or (iv) Grantee’s engaging in any action in breach of restrictive
covenants made by Grantee under any agreement containing restrictive covenants
(e.g., covenants not to disclose confidential information, to compete with the
business of the Company or to solicit the employees thereof to terminate their
employment) or any employment or change-in-control agreement between the Grantee
and the Company, which continues beyond the Cure Period (to the extent that, in
the Board’s reasonable judgment, such breach can be cured).

Section 1.2.    Good Reason

“Good Reason” shall mean “Good Reason” as such term may be defined in any
employment agreement or change-in-control agreement in effect at the time of
termination of employment between the Grantee and the Company, or, if there is
no such employment or change-in-control agreement, “Good Reason” shall mean
(i) (A) a reduction in Grantee’s base salary (other than a general reduction in
base salary that affects all similarly situated employees (defined as all
employees within the same Company pay grade as that of Grantee) in substantially
the same proportions that the Board implements in good faith after consultation
with the Chief Executive Officer and Chief Operating Officer of the Company, if
any); (B) a reduction in Grantee’s annual incentive compensation opportunity; or
(C) the reduction of benefits payable to Grantee under the Company’s
Supplemental Executive Retirement Plan (if Grantee is a participant in such
plan), in each case other than any isolated, insubstantial and

 

2



--------------------------------------------------------------------------------

inadvertent failure by the Company that is not in bad faith and is cured within
ten (10) business days after Grantee gives the Company written notice of such
event; provided that the events described in (i)(A) or (i)(B) above will not be
deemed to give rise to Good Reason if employment is terminated, but Grantee
declines an offer of employment involving a loss of compensation of less than
15% from a purchaser, transferee, outsourced vendor, new operating entity or
affiliated employer; (ii) a substantial diminution in Grantee’s title, duties
and responsibilities, other than any isolated, insubstantial and inadvertent
failure by the Company that is not in bad faith and is cured within ten
(10) business days after Grantee gives the Company written notice of such event;
or (iii) a transfer of Grantee’s primary workplace to a location that is more
than twenty (20) miles from his or her workplace as of the date of this
Agreement; provided that Good Reason shall not be deemed to occur merely because
Grantee’s willful decision to change position or status within the Company
causes one or more of the occurrences described in (i), (ii), or (iii) to come
about.

Section 1.3.    Permanent Disability

“Permanent Disability” shall mean “Disability” as such term is defined in any
employment agreement between Grantee and the Company, or, if there is no such
employment agreement, “Disability” as defined in the long-term disability plan
of the Company.

Section 1.4.    Retirement

“Retirement” shall mean Grantee’s resignation (other than for Good Reason) from
service with the Company (i) after attaining 65 years of age or (ii) after
attaining 55 years of age and completing ten (10) years of service with the
Company.

Section 1.5.    SARs

“SARs” shall mean the aggregate of the SARs granted under Section 2.1 of this
Agreement.

Section 1.6.    Secretary

“Secretary” shall mean the Secretary of the Company.

ARTICLE II

GRANT OF SARS

Section 2.1.    Grant of SARs

For good and valuable consideration, on and as of the date hereof the Company
grants to the Grantee an award of SARs (the “Award”) on the terms

 

3



--------------------------------------------------------------------------------

and conditions set forth in this Agreement. Each SAR represents the right to
receive pursuant to this Agreement, upon exercise of the SAR, a payment from the
Company in shares of Common Stock having a value equal to the excess of the Fair
Market Value of one Share on the exercise date over the Base Price (as defined
below).

Section 2.2.    Base Price

Subject to Section 2.4, the base price of each SAR granted pursuant to this
Agreement (the “Base Price”) shall be as set forth on the first page of this
Agreement.

Section 2.3.    No Guarantee of Employment

Nothing in this Agreement or in the Plan shall confer upon the Grantee any right
to continue in the employ of the Company nor interfere with or restrict in any
way the rights of the Company, which are hereby expressly reserved, to terminate
the employment of the Grantee at any time for any reason whatsoever, with or
without cause, subject to the applicable provisions of, if any, the Grantee’s
employment agreement with the Company or offer letter provided by the Company to
the Grantee.

Section 2.4.    Adjustments to SARs

The SARs shall be subject to the adjustment provisions of Sections 8 and 9 of
the Plan, provided, however, that in the event of the payment of an
extraordinary dividend by the Company to its stockholders, then: first, the Base
Price of each SAR shall be reduced by the amount of the dividend per share paid,
but only to the extent the Committee determines it to be permitted under
applicable tax laws and it will not have adverse tax consequences to the
Grantee; and, if such reduction cannot be fully effected due to such tax laws,
second, the Company shall pay to the Grantee a cash payment, on a per SAR basis,
equal to the balance of the amount of the dividend not permitted to be applied
to reduce the Base Price of the applicable SARs as follows: (a) for each Share
with respect to which a vested SAR relates, promptly following the date of such
dividend payment; and (b), for each Share with respect to which an unvested SAR
relates, on the date on which such SAR becomes vested and exercisable with
respect to such Share.

ARTICLE III

PERIOD OF EXERCISABILITY

Section 3.1.    Commencement of Exercisability

(a)    So long as the Grantee continues to be employed by the Company, this
Award shall become vested and exercisable with respect to 25%

 

4



--------------------------------------------------------------------------------

of the SARs on each of the first four anniversaries of the Grant Date (each such
date, a “Vesting Date”). Except as provided in Section 3.1(b), or as otherwise
provided by the Committee, no part of this Award shall become vested as to any
additional SARs as of any date following the termination of Grantee’s employment
with the Company for any reason and any SAR, which is (or determined to be)
unvested as of the Grantee’s termination of employment, shall immediately expire
without payment therefor.

(b)    Notwithstanding the foregoing, upon the occurrence of a Change in Control
(the definition of which is set forth on Schedule A attached hereto):

(1)    In the event the entity surviving the Change in Control (the “Successor”)
assumes the Award granted hereby, if the Grantee’s employment with the Successor
is terminated without Cause by the Successor, or terminates for Good Reason by
the Grantee or on account of Grantee’s death or Permanent Disability prior to an
applicable Vesting Date, all unvested SARs not previously forfeited shall
immediately vest and become exercisable as of the date of such termination of
employment for the applicable period set forth in Section 3.2.

(2)    In the event the Successor does not assume the Award granted hereby, all
unvested SARs not previously forfeited shall vest immediately prior to the
effective date of the Change in Control, and shall be cancelled in exchange for
the payment described in Section 9(a)(ii)(A) of the Plan as of the effective
date of the Change in Control.

Section 3.2.    Expiration of SARs

The Grantee may not exercise any SAR granted pursuant to this Award after the
first to occur of the following events:

(a)    The tenth anniversary of the Grant Date so long as the Grantee remains
employed with the Company or a Successor through such date;

(b)    The third anniversary of the date of the Grantee’s termination of
employment with the Company or a Successor, if the Grantee’s employment
terminates by reason of death or Permanent Disability;

(c)    Immediately upon the date of the Grantee’s termination of employment by
the Company or a Successor for Cause;

(d)    One hundred and eighty (180) days after the date of the Grantee’s
termination of employment by the Company or a Successor without Cause (for any
reason other than as set forth in Section 3.2(b));

(e)    One hundred and eighty (180) days after the date of the Grantee’s
termination of employment with the Company or a Successor by the Grantee for
Good Reason;

 

5



--------------------------------------------------------------------------------

(f)    The third anniversary of the date of the Grantee’s termination of
employment with the Company or a Successor by the Grantee upon Retirement; or

(g)    Sixty (60) days after the date of the Grantee’s termination of employment
with the Company or a Successor by the Grantee without Good Reason (except due
to Retirement, death or Permanent Disability).

For the avoidance of doubt, for purposes of this Agreement, Grantee’s employment
shall not be deemed to have terminated so long as Grantee remains employed by
any Service Recipient.

ARTICLE IV

EXERCISE

Section 4.1.    Person Eligible to Exercise

The Grantee may exercise only that portion of this Award that has both vested
and become exercisable at the time Grantee desires to exercise this Award and
that has not expired pursuant to Section 3.2. During the lifetime of the
Grantee, only the Grantee (or his or her duly authorized legal representative)
may exercise the SARs granted pursuant to this Award or any portion thereof.
After the death of the Grantee, any vested and exercisable portion of this Award
may, prior to the time when such portion becomes unexercisable under
Section 3.2, be exercised by his personal representative or by any person
empowered to do so under the Grantee’s will or under the then applicable laws of
descent and distribution.

Section 4.2.    Partial Exercise

Any vested and exercisable portion of this Award, or the entire Award, if then
wholly vested and exercisable, may be exercised in whole or in part at any time
prior to the time when the Award or portion thereof becomes unexercisable under
Section 3.2.

 

6



--------------------------------------------------------------------------------

Section 4.3.    Manner of Exercise

Subject to the Company’s code of conduct and securities trading policies as in
effect from time to time, this Award, or any exercisable portion thereof, may be
exercised solely by delivering to the Company or its designated agent all of the
following prior to the time when the Award or such portion becomes unexercisable
under Section 3.2:

(a)    Notice in writing (or such other medium acceptable to the Company or its
designated agent) signed or acknowledged by the Grantee or other person then
entitled to exercise the Award, stating the number of SARs subject to the Award
in respect of which the Award is thereby being exercised, such notice complying
with all applicable rules established by the Committee;

(b)    (i) Full payment (in cash or by check or by a combination thereof) to
satisfy the minimum withholding tax obligation with respect to which the Award
or portion thereof is exercised or (ii) indication that the Grantee elects to
satisfy the withholding tax obligation through an arrangement that is compliant
with the Sarbanes-Oxley Act of 2002 (and any other applicable laws and exchange
rules) and that provides for the delivery of irrevocable instructions to a
broker to sell Shares obtained upon the exercise of the Award and to deliver
promptly to the Company an amount to satisfy the minimum withholding tax
obligation that would otherwise be required to be paid by the Grantee to the
Company pursuant to clause (i) of this subsection (b), or (iii) if made
available by the Company, indication that the Grantee elects to have the number
of Shares that would otherwise be issued to the Grantee upon exercise of such
Award (or portion thereof) reduced by a number of Shares having an aggregate
Fair Market Value, on the date of such exercise, equal to the payment to satisfy
the minimum withholding tax obligation that would otherwise be required to be
made by the Grantee to the Company pursuant to clause (i) of this subsection
(b).

(c)    If required by the Company, a bona fide written representation and
agreement, in a form satisfactory to the Company, signed by the Grantee or other
person then entitled to exercise such Award or portion thereof, stating that the
shares of Common Stock are being acquired for his own account, for investment
and without any present intention of distributing or reselling said shares or
any of them except as may be permitted under the Securities Act of 1933, as
amended (the “Act”), and then applicable rules and regulations thereunder, and
that the Grantee or other person then entitled to exercise such Award or portion
thereof will indemnify the Company against and hold it free and harmless from
any loss, damage, expense or liability resulting to the Company if any sale or
distribution of the shares by such person is contrary to the representation and
agreement referred to above; provided, however, that the Company may, in its
reasonable discretion, take whatever additional actions it deems reasonably
necessary to ensure the observance and performance of such representation and
agreement and to effect compliance with the Act and any other federal or state
securities laws or regulations; and

(d)    In the event the Award or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Grantee, appropriate proof
of the right of such person or persons to exercise the Award.

Without limiting the generality of the foregoing, the Company may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of shares acquired on exercise of this Award (or portion thereof) does not
violate

 

7



--------------------------------------------------------------------------------

the Act, and may issue stop-transfer orders covering such Shares. Share
certificates evidencing stock issued on exercise of any portion of this Award
shall bear an appropriate legend referring to the provisions of subsection
(c) above and the agreements herein. The written representation and agreement
referred to in subsection (c) above shall, however, not be required if the
shares to be issued pursuant to such exercise have been registered under the
Act, and such registration is then effective in respect of such shares.

Section 4.4.    Conditions to Issuance of Stock Certificates

The Shares issuable (whether by certificate or otherwise) upon the exercise of
this Award, or any portion thereof, may be either previously authorized but
unissued Shares or issued Shares, which have then been reacquired by the
Company. Such Shares shall be fully paid and nonassessable. If share
certificates are to be issued, the Company shall not be required to issue or
deliver any certificate or certificates for Shares purchased upon the exercise
of this Award or portion thereof prior to fulfillment of all of the following
conditions:

(a)    The obtaining of approval or other clearance from any state or federal
governmental agency which the Committee shall, in its reasonable and good faith
discretion, determine to be necessary or advisable; and

(b)    The lapse of such reasonable period of time following the exercise of the
Award as the Committee may from time to time establish for reasons of
administrative convenience or as may otherwise be required by applicable law.

Section 4.5.    Rights as Stockholder

Except as otherwise provided in Section 2.4 of this Agreement, the holder of any
SARs subject to this Award shall not be, nor have any of the rights or
privileges of, a stockholder of the Company in respect of any Shares issuable
upon the exercise of this Award or any portion thereof unless and until
certificates representing such Shares shall have been issued by the Company to
such holder, or the Company or its designated agent has otherwise recorded the
appropriate book entries evidencing Grantee’s ownership of the Shares.

ARTICLE V

MISCELLANEOUS

Section 5.1.    Administration

The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any

 

8



--------------------------------------------------------------------------------

such rules. All actions taken and all interpretations and determinations made by
the Committee shall be final and binding upon the Grantee, the Company and all
other interested persons. No member of the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or this Award. In its absolute discretion, the Board may at any time
and from time to time exercise any and all rights and duties of the Committee
under the Plan and this Agreement.

Section 5.2.    Award Not Transferable

No part of, or interest in, this Award shall be liable for the debts, contracts
or engagements of the Grantee or his successors in interest or shall be subject
to disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 5.2 shall not prevent transfers by will or by the
applicable laws of descent and distribution.

Section 5.3.    Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary or its designee, and any
notice to be given to the Grantee shall be addressed to him at the address
(including an electronic address) reflected in the Company’s books and records.
By a notice given pursuant to this Section 5.3, either party may hereafter
designate a different address for notices to be given to him. Any notice, which
is required to be given to the Grantee, shall, if the Grantee is then deceased,
be given to the Grantee’s personal representative if such representative has
previously informed the Company of his status and address by written notice
under this Section 5.3. Any notice shall have been deemed duly given when
(i) delivered in person, (ii) delivered in an electronic form approved by the
Company, (iii) enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service, or
(iv) enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with fees prepaid) in an office regularly maintained by FedEx, UPS,
or comparable non-public mail carrier.

Section 5.4.    Titles; Pronouns

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement. The masculine pronoun
shall include the feminine and neuter, and the singular the plural, where the
context so indicates.

 

9



--------------------------------------------------------------------------------

Section 5.5.    Applicability of Plan

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof. The terms of this Agreement are
governed by the terms of the Plan, and in the case of any inconsistency between
the terms of this Agreement and the terms of the Plan, the terms of the Plan
shall govern.

Section 5.6.    Amendment

Subject to Section 10 of the Plan, this Agreement may be amended only by a
writing executed by the parties hereto, which specifically states that it is
amending this Agreement.

Section 5.7    Governing Law

The laws of the State of Delaware shall govern the interpretation, validity and
performance of the terms of this Agreement regardless of the law that might be
applied under principles of conflicts of laws.

Section 5.8    Arbitration

In the event of any controversy among the parties hereto arising out of, or
relating to, this Agreement which cannot be settled amicably by the parties,
such controversy shall be finally, exclusively and conclusively settled by
mandatory arbitration conducted expeditiously in accordance with the American
Arbitration Association rules, by a single independent arbitrator. Such
arbitration process shall take place within the Nashville, Tennessee
metropolitan area. The decision of the arbitrator shall be final and binding
upon all parties hereto and shall be rendered pursuant to a written decision,
which contains a detailed recital of the arbitrator’s reasoning. Judgment upon
the award rendered may be entered in any court having jurisdiction thereof. Each
party shall bear its own legal fees and expenses, unless otherwise determined by
the arbitrator. If the Grantee substantially prevails on any of his or her
substantive legal claims, then the Company shall reimburse all legal fees and
arbitration fees incurred by the Grantee to arbitrate the dispute.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

HCA HOLDINGS, INC. By:  

 

Its:

 

Grantee:

(electronically accepted)

 

11



--------------------------------------------------------------------------------

Schedule A

Definition of Change in Control

For purposes of this Agreement, the term “Change in Control” shall mean, in lieu
of any definition contained in the Plan:

(i)     the sale or disposition, in one or a series of related transactions, of
all or substantially all of the assets of the Company to any Person or Group
other than an employee benefit plan (or trust forming a part thereof) maintained
by (1) the Company or (2) any corporation or other Person of which a majority of
its voting power of its voting equity securities or equity interest is owned,
directly or indirectly, by the Company (a “Permitted Holder”); or

(ii)    any Person or Group, other than a Permitted Holder, becomes the
Beneficial Owner (as such term is defined in Rule 13d-3 under the Exchange Act
(or any successor rule thereto) (except that a Person shall be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time)), directly or indirectly, of more than 50% of the total voting power of
the voting stock of the Company (or any entity which controls the Company),
including by way of merger, consolidation, tender or exchange offer or
otherwise; or

(iii)    a reorganization, recapitalization, merger or consolidation (a
“Corporate Transaction”) involving the Company, unless securities representing
more than 50% of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the
Company or the corporation resulting from such Corporate Transaction (or the
parent of such corporation) are Beneficially Owned subsequent to such
transaction by the Person or Persons who were the Beneficial Owners of the
outstanding voting securities entitled to vote generally in the election of
directors of the Company immediately prior to such Corporate Transaction, in
substantially the same proportions as their ownership immediately prior to such
Corporate Transaction; or

(iv)    during any period of 12 months, individuals who at the beginning of such
period constituted the Board (together with any new directors whose election by
such Board or whose nomination for election by the shareholders of the Company
was approved by a vote of a majority of the directors of the Company, then still
in office, who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board then in office.